DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 08/31/2020.
The Claim objection is withdrawn per the amendment.
Claims 1-17 are pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yoshiko Ito (Reg. No. 70,437) on 09/08/2021.
The claims are amended as follows:
9.	(Currently Amended): A semiconductor device comprising:
an error detection unit;
a resolver digital converter which generates angle information based on a sine wave signal and a cosine wave signal output from a resolver; and
a PWM generation unit which generates a PWM (Pulse Width Modulation) signal based on the angle information,

wherein the error detection unit outputs an error signal to the another semiconductor device, when an error is detected in the semiconductor device, [[and]]
wherein when a clock in the semiconductor device is not supplied to the resolver digital converter, the resolver digital converter operates using a backup clock supplied from the another semiconductor device via a backup control unit of the semiconductor device,
wherein the resolver digital converter, the error detection unit, and the backup control unit are supplied with a power supply voltage from a first power supply unit and a second power supply unit.
10.	(Currently Amended -Cancelled).  
13.	(Currently Amended -Cancelled).  
14. 	(Currently Amended): The semiconductor device according to claim 9 claim 13, wherein the PWM generation unit is supplied with a power supply voltage from the first power supply unit, but not supplied with a power supply voltage from the second power supply unit.
15.	(Currently Amended): The semiconductor device according to claim 9 , further comprising
a power supply stop unit which stops a power supply voltage supplied by the first power supply unit.

16. 	(Currently Amended): The semiconductor device according to claim 9 , wherein the PWM generation unit generates a PWM signal of (N-M)-phases (N and M are natural numbers, and N>M), before an error signal is received from the another semiconductor device, and generates a PWM signal of N-phases, when an error signal has been received from the another semiconductor device.

Allowable Subject Matter
Claims 1-9 and 11, 12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claims 1 and 9:  In view of the limitations the closest prior art as cited in the PTO-1449/PTO- 892 including the prior works of the assignee/inventor(s) does not explicitly describe or suggest a motor control system comprising: a first MCU; and a second MCU, wherein the first MCU includes; an error detection unit, a resolver digital converter which generates angle information based on a sine wave signal and a cosine wave signal which are output from a resolver, and a first PWM generation unit which generates a first PWM signal based on the angle information, wherein the resolver digital converter includes an encoder unit, wherein the encoder unit generates encoder pulses based on the angle information and outputs the encoder pulses to the second MCU, wherein the second MCU includes; a backup clock supply unit, an encoder counter unit which restores the angle information from the encoder pulses, and a second PWM generation unit which generates a second PWM signal based on the angle information, wherein the error detection unit outputs an error signal to the second MCU, when an error is detected in the first MCU, wherein the backup clock supply unit 
a resolver digital converter which generates angle information based on a sine wave signal and a cosine wave signal output from a resolver; and a PWM generation unit which generates a PWM signal based on the angle information, wherein the resolver digital converter includes an encoder unit, wherein the encoder unit generates encoder pulses based on the angle information and outputs the encoder pulses to another semiconductor device, wherein the error detection unit outputs an error signal to the another semiconductor device, when an error is detected in the semiconductor device, 
wherein when a clock in the semiconductor device is not supplied to the resolver digital converter,  the resolver digital converter operates using a backup clock supplied from the another semiconductor device via a backup control unit of the semiconductor device, wherein the resolver digital converter, the error detection unit, and the backup control unit are supplied with a power supply voltage from a first power supply unit and a second power supply unit as amended by the applicant’s response of 08/31/2020 and 
Further amended by the examiner amendment of 09/08/2021. In the examiner’s opinion, the claims are now deemed to be directed to a non-obvious improvement over motor control system.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/GABRIEL AGARED/           Patent Examiner, Art Unit 2846                                                                                                                                                                                             /KAWING CHAN/Primary Examiner, Art Unit 2846